Citation Nr: 0607418	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-14 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to April 
1942, and from August 1945 to May 1946.  He died in May 2002, 
and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran was not a prisoner of war.

3.  A service-connected disability was not the principal nor 
a contributory cause of the veteran's death.

4.  The veteran did not have any service-connected 
disabilities at the time of his death and did not have a 
total disability rating at any time during his life.


CONCLUSION OF LAW

Criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1318 (West 2002); 38 C.F.R. § 3.312 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2003, June 2003, and September 
2003, VA notified the appellant of the information and 
evidence needed to substantiate and complete her claim, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the appellant to submit any additional 
information in support of her claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Thus, the Board finds 
that VA met its duty to notify the appellant of her rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was initially given VCAA notice 
prior to the AOJ decision here on appeal, in keeping with 
Pelegrini.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  


The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
appellant does not appear to contend otherwise.  In fact, the 
appellant advised VA in September 2003 that she had no 
additional evidence to substantiate her claim.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the appellant and that no further 
action is necessary to meet the requirements of the VCAA.

The appellant contends that the veteran was a prisoner of war 
during his service in World War II and that he returned from 
service in very poor physical condition.  She stated that the 
veteran told her of his heart pounding when he was captured 
by the Japanese and that he was treated in a hospital in Los 
Angeles, California.  The appellant advised VA that she did 
not know anything about the medical treatment received during 
service nor the address of the hospital at which the veteran 
said he was treated in the 1940's.

The veteran's service medical records do not include any 
reference to heart problems or any other disability.  The 
veteran completed an affidavit in April 1946 and stated that 
he had experienced no wounds or illnesses during his service.  
He was discharged in May 1946 without a diagnosis of 
disability.

The veteran submitted an application for VA benefits in 
December 1994 and indicated that he had allergies since 1968, 
a peptic ulcer since 1975, and angina pectoris since 1992.  
He did not identify any treatment during service and made no 
reference to disabilities having their origin during service.  
Service connection was not granted for any disabilities 
during the veteran's lifetime and he was at no time awarded a 
total disability rating.

In March 2001, it was determined that based on all military 
records, the veteran was not a prisoner of war.  His service 
was verified for periods from October 1941 to April 1942, and 
from August 1945 to May 1946.  The veteran was advised of 
this decision and did not appeal to either VA or the service 
department.

The veteran died in May 2002 and his death certificate 
reflects cardiorespiratory arrest as the primary cause of 
death.  Cerebrovascular accident was listed as an antecedent 
cause and hypertensive cardiovascular disease was listed as 
an underlying cause.  The veteran's death certificate made no 
mention of his history of active military service.

The appellant submitted an application for VA compensation in 
March 2003 and provided VA with medical records dated in 
1975, 1999, 2000 and 2001.  The records show that the veteran 
experienced a cardiovascular accident in March 2001 and was 
treated for chest pains associated with hypertensive 
cardiovascular disease in February 2002.  The veteran died at 
home and there was no autopsy performed.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

38 U.S.C.A. § 1318 allows for the payment of benefits to the 
surviving spouse of a deceased veteran who, at the time of 
his death, was in receipt of or entitled to receive 
compensation for a service-connected disability rated totally 
disabling if (1) the disability was continuously rated 
totally disabling for a period of ten years or more 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(b).  38 C.F.R. § 3.22, the 
implementing regulation, defines "entitled to receive" as 
meaning that at the time of death the veteran had service-
connected disability rated totally disabling by VA but was 
not actually receiving compensation therefor as a result of 
certain enumerated reasons such as VA withholding payment for 
the offset of a debt or VA paying the benefits to a veteran's 
dependent.  See 38 C.F.R. § 3.22(b).

38 C.F.R. § 3.22 was scrutinized by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) to 
determine if VA had the authority to limit claims for 
benefits under 38 U.S.C.A. § 1318 by interpreting that 
statute to not encompass claims of hypothetical entitlement.  
The outcome of the Federal Circuit's review was that VA did 
have that interpretative authority and that hypothetical 
entitlement claims are not allowed under 38 U.S.C.A. § 1318.  
See National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003)

At the time of the veteran's death, he did not have any 
service-connected disabilities.  He was determined by VA and 
the service department not to have been a prisoner of war.  
The appellant contends, however, that the veteran should have 
been awarded service connection for the heart disease that 
was the underlying cause of the veteran's death.

Given the lack of service-connected disability at the time of 
the veteran's death, the Board finds that a service-connected 
disability was not the principal nor a contributory cause of 
the veteran's death.  Based on the finding that the veteran 
is not a prisoner of war, the Board finds that benefits must 
also be denied on that basis under 38 U.S.C.A. § 1318.  And, 
because the appellant's claim of hypothetical entitlement to 
service connection for a heart disease cannot be considered, 
entitlement to compensation under 38 U.S.C.A. § 1318 must be 
denied on that theory as well.  Accordingly, service 
connection for the cause of the veteran's death is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


